COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Endeavor Energy Resources, L.P.,             §              No. 08-17-00146-CV

                      Appellant,              §                Appeal from the

 v.                                           §              109th District Court

 Sandra H. Staley, Individually as            §           of Winkler County, Texas
 Independent Executrix of the Estate of
 George G. Staley, Deceased, and as           §                (TC# 15,682-B)
 Trustee of the Tax Free Trust for Sandra
 H. Staley,                                   §

                      Appellee.               §

                                              §
                                            ORDER

        The Court GRANTS the Appellee’s motion to vacate the November 8, 2018 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 27th day of September, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.